DETAILED ACTION
Claims 2-24 are pending in the application and claims 2-24 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14/866554 and 62/1738289 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Only a claim with all of its limitations fully supported by the disclosure of the parent application is entitled to the parent’s earlier priority date. Independent claims recite using both text and image data to resolve inconsistencies in generated tags, however parent applications do not disclose this feature. Parent application only discloses using one or the other but not both. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 9-14, 16-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US2009/0012991 in view of Soderberg US2014/0129981
Regarding claim 2, Johnson teaches: a processor; and (Johnson see paragraph 0228 processor)
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to perform operations comprising: (Johnson see paragraph 0228 0236 processor and memory with application as a module to operate and perform operations such that instruction causes computer system to perform functions)
retrieving an image and text data that are both presented in a particular listing of a particular object; (Johnson see paragraph 0160 0165 0168 0221 image and textual description associated with listing with user entered text with listing where listing teaches listing of a particular object, image and textual description reads on both image and text data)
generating, using one or more hierarchical classifiers, a first set of tags based on the image presented in the particular listing of the particular object; (Johnson see paragraph 0085 0105-0107 0160-0168 naïve Bayes classifier to generate tags for item listings such that tags have categories such as domain and other cellphone categories and tags are generated based on information in listings such as picture. Naïve Bayes classifier as well as tags with the categories reads on hierarchal classifiers, tags generated based on pictures reads on tags based on image)
generating a second set of tags that differ from the first set of tags based on the text data presented in the particular listing of the particular object; (Johnson see paragraph 0085 0099-0107 0160-0168 naïve Bayes classifier to generate tags for item listings such that tags have categories such as domain and other cellphone categories and tags are generated based on information in listings such as texts and descriptions and titles. Naïve Bayes classifier as well as tags with the categories reads on hierarchal classifiers, tags generated based on texts and descriptions and titles reads on tags based on text data)
determining that there is an inconsistency between a particular tag in the first set of tags and a different tag in the second set of tags; (Johnson see paragraphs 0057, 0060, 0061, 0066, 0067 certain tags to be removed or demoted and graduated with different threshold scores where the nature of different tags being removed graduated and demoted reads on inconsistency)
generating a search index based at least on generated tags from the first set of tags and the second set of tags that remain following resolving the inconsistency; (Johnson see paragraphs 0060, 0061, 0066, 0067, 0205 tags to be indexed for keyword search, tags not reaching a critical threshold are demoted and tag value does not get inserted into graduated set resulting in no indexing of value and no recommendation of value. Tags not reaching a critical threshold are demoted and tag value does not get inserted into graduated set such as brand=Toshibasonydellibmapple. Index used for search and finding reads on search index, tags that pass the threshold or are graduated reads on remaining tags and process of demoting and graduating tags reads on resolving inconsistency) 
receiving a search query comprising one or more search terms; (Johnson see paragraph 0090 0132 0205 keyword search in an input query)
utilizing the search index to determine that a search result identifying the particular object is responsive to the search query based on the one or more search terms matching the generated tags that remain following resolving the inconsistency; (Johnson see paragraphs 0060, 0061, 0066, 0067, 0090 0205 tags to be indexed for keyword search matching tag with keyword, tags not reaching a critical threshold are demoted and tag value does not get inserted into graduated set resulting in no indexing of value and no recommendation of value. Index used for search and finding reads on search index, tags that pass the threshold or are graduated reads on remaining tags and process of demoting and graduating tags reads on resolving inconsistency, matching keyword with tag reads on search terms matching)
and returning a search result that presents the image and the text data.  (Johnson see paragraph 0160-0168 220 221 keyword search used for listings published where listings includes images and text)
Johnson does not distinctly disclose: Determining that there is an inconsistency between (i) a particular tag in the first set of tag generated based on the image presented in the particular listing of the particular object and (ii) a different tag in the second set of tags generated based on the text data presented in the particular listing of the particular object based, at least in part, on a determination that the different tag generated based on the text data describes a visual trait of the particular object in a different way than the particular tag describes how the visual trait of the particular object is visually depicted by the image presented in the particular listing
resolving the inconsistency based on a comparison of the particular tag and the different tag to the text data and visual characteristics extracted from the image of the particular object;
However, Soderberg teaches: Determining that there is an inconsistency between (i) a particular tag in the first set of tag generated based on the image presented in the particular listing of the particular object and (ii) a different tag in the second set of tags generated based on the text data presented in the particular listing of the particular object based, at least in part, on a determination that the different tag generated based on the text data describes a visual trait of the particular object in a different way than the particular tag describes how the visual trait of the particular object is visually depicted by the image presented in the particular listing (Soderberg see paragraph 0027 0037 assigning rankings values to tags based on the tags being from annotated text or from details based on the image such as facial recognition and determining ranking among these tags for a particular image partly based on facial recognition not being as accurate for example facial recognition tags identify image with John and Mike and text data tags identify with summer and vacation . Tags based on facial recognition reads on tag based on image, tags based on annotation text reads on tags based on text data, the image reads on particular object listing, not having an equivalent rank based on facial recognition not being accurate and John and Mike and Summer and vacation reads on visual traits in a different way than visually depicted)
resolving the inconsistency based on a comparison of the particular tag and the different tag to the text data and visual characteristics extracted from the image of the particular object; (Soderberg see paragraph 0027 assigning rankings values to tags based on the tags being from annotated text or from details based on the image such as facial recognition. Assigning ranking reads on resolving inconsistency by comparison, tag based on facial recognition reads on particular tag, tag based on annotated text reads on different tag, annotated text and facial recognition reads on text data and visual characteristics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a tagging system as taught by Johnson to include method of using assigning rankings as taught by Soderberg for the predictable result of more efficiently recommending tags by using a system of rankings to recommend tags.

Regarding claim 3, Johnson as modified further teaches: wherein the instructions executed further cause the processor to perform operations comprising obtaining the image from a remote network location address identified by a dataset.  (Johnson see paragraph 0208 0221 0235 0244 see figure 1. user uploaded image to incorporate with listing on host server such that user resides in client machine separate from application servers on remote network address location)

Regarding claim 4, Johnson as modified further teaches: wherein the image is a graphical depiction of the particular object. (Johnson see paragraph 0168 0221 user uploaded image or picture of object to incorporate with listing where image and picture of object reads on graphical depiction)

Regarding claim 5, Johnson as modified further teaches: wherein the text data includes at least a portion of a description of the particular object graphically depicted by the image.  (Johnson see paragraphs 0160-0168 user entered information describing product such as category info or item specifics to go with picture)

Regarding claim 6, Johnson as modified further teaches: wherein one classifier of the one or more hierarchical classifiers has identified a previously identified tag that triggered another classifier of the one or more hierarchical classifiers generate the second set of tags. (Johnson see paragraph 0085 0090-0094 0106 0107 tag recommendations based on training data or correlations such as “black and “iPod” for naïve Bayes classifier tags and categories. Naïve Bayes classifier and categories tags reads on hierarchical classifiers, correlations and associated tags and recommended tags read on triggering second set of tags)

Regarding claim 7, Johnson as modified further teaches: wherein at least one hierarchical classifier included in the one or more hierarchical classifiers is conditionally executed based on a result of a higher level hierarchical classifier that is also included in the one or more hierarchical classifiers (Johnson see paragraph 0085 0106 0107 0187-0191 0195-0198 naïve Bayes classifier used to classify tags and categories such that certain higher level categories contain lower level categories used for selecting tags, for example category of phones with contacts is under cell phones which is under cellphones and PDAS)

Regarding claims 9-14, 16-20, note the rejection of claim(s) 2-7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 8, 15, and 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US2009/0012991 in view of Soderberg US2014/0129981 in view of Thaler US2006/0224533
	Regarding claim 8, Johnson as modified further teaches: processing the image, processing the text data
	Johnson does not teach: using a first artificial neural network, using a second artificial neural network, and using a result of the first artificial neural network and a result of the second artificial neural network as inputs to a third artificial neural network.
	However, Thaler teaches: using a first artificial neural network, using a second artificial neural network, and using a result of the first artificial neural network and a result of the second artificial neural network as inputs to a third artificial neural network (Thaler see paragraph 0020 third artificial neural network and receives and trains based on learning errors associated with first and second neural network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a tagging system as taught by Johnson to include method of using artificial intelligence as taught by Thaler for the predictable result of more efficiently recommending tags by using artificial intelligence to recommend tags.

	Regarding claim 15, see rejection of claim 8

	Regarding claim 21, see rejection of claim 8

Claim(s) 22-24 are/is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US2009/0012991 in view of Soderberg US2014/0129981 in view of Gustafson et al. US2005/0289473
	Regarding claim 22, Johnson as modified further teaches: wherein determining that there is an inconsistency between (i) a particular tag in the first set of tags generated based on the image presented in the particular listing of the particular object and (ii) a different tag in the second set of tags generated based on the text data presented in the particular listing of the particular object comprises (Soderberg see paragraph 0027 0037 assigning rankings values to tags based on the tags being from annotated text or from details based on the image such as facial recognition and determining ranking among these tags for a particular image partly based on facial recognition not being as accurate for example facial recognition tags identify image with John and Mike and text data tags identify with summer and vacation . Tags based on facial recognition reads on tag based on image, tags based on annotation text reads on tags based on text data, the image reads on particular object listing, not having an equivalent rank based on facial recognition not being accurate and John and Mike and Summer and vacation reads on visual traits in a different way than visually depicted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a tagging system as taught by Johnson to include method of using assigning rankings as taught by Soderberg for the predictable result of more efficiently recommending tags by using a system of rankings to recommend tags.
	Johnson does not teach: determining that the different tag describes the visual trait as having a first color and determining that the particular tag describes the visual trait as having a second color that differs from the first color.
	Gustafson teaches: determining that the different tag describes the visual trait as having a first color and determining that the particular tag describes the visual trait as having a second color that differs from the first color (Gustafson see paragraph 0012 0018 0067 0068 different colors to be selected for tags of records or adding additional color tags)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a tagging system as taught by Johnson to include tags with different colors as taught by Gustafson for the predictable result of more efficiently ranking tags of different kinds

	Regarding claim 23, see rejection of claim 22

	Regarding claim 24, see rejection of claim 22

Response to Arguments
	Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s response is considered but is not persuasive. Examiner interprets the new amendment to mean that visual tag describes the image differently than textual tag. This is taught by Soderberg in teaching that facial recognition indicates John and Mike and text annotation indicates Summer and vacation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153